Berdon, J.,
dissenting. I disagree with the majority. The statute governing subdivisions mandates that the defendant adopt regulations which “provide that the land to be subdivided shall be of such character that it can be used for building purposes without danger to health or the public safety . . . . ” General Statutes § 8-25. Section 3.2 of the Chester subdivision regulations specifically provides that the “proposed lots shall be of such . . . location . . . and character . . . that they can be occupied and used for building pur*160poses without danger to the health and safety of the occupants and the public.”1 It is clear that before the subdivision plan for the plaintiffs property abutting Turkey Hill Road could be approved, the defendant was required to find that the land could be occupied and used for building purposes without danger to the safety of those who would occupy the buildings and the public.
Turkey Hill Road is the only means of access to the plaintiffs proposed subdivision. Acting in its administrative capacity; Forest Construction Co. v. Planning & Zoning Commission, 155 Conn. 669, 674, 236 A.2d 917 (1967); the defendant determined that Turkey Hill Road would not provide a safe means of ingress and egress for the property. It unanimously voted to deny the subdivision application of the plaintiff because Turkey Hill Road was “inadequate to provide safe access and egress to the proposed lots for either resident or emergency vehicles.” Since the plaintiff’s subdivision plan failed to satisfy the safety requirements of the subdivision regulations, the defendant correctly denied the application. Westport v. Norwalk, 167 Conn. 151, 157-58, 355 A.2d 25 (1974).
The majority, however, merely states that because another Chester subdivision regulation, § 3.3, requires an applicant to dedicate sufficient land abutting the proposed subdivision to the town to enable the town to widen the road to an appropriate width, the defendant is precluded from denying the application on the grounds that the road will not provide safe ingress and egress to the subdivision. This gives § 3.3 of the Chester subdivision regulations too broad a reading. Section 3.3 is concerned solely with the width of the road and not with safety per se or other factors which could have an effect on the issue of safety. Indeed, in the present case, the defendant not only found that Turkey Hill *161Road was a single lane, unpaved and unimproved road, but that it also was effectively a dead end road. Turkey Hill Road continues into the town of Haddam, where it is known as Wig Hill Road. The defendant found that Wig Hill Road was in such condition that it “effectively made the Chester portion of the road ‘dead end.’ ”
Thus, even if the town of Chester under § 3.3 had an obligation to widen and improve the road, which the majority concedes that under the subdivision regulations, at least, it does not, the defendant found Turkey Hill Road would still present a safety hazard because it was, in effect, a dead end road.
The trial court, in sustaining the plaintiffs appeal, held that a planning and zoning commission could not refuse to grant a subdivision solely on the basis that the abutting public road was inadequate because the town has a duty to maintain its roads.2 This misconceives the extent of the town’s duty. It has long been held that a town’s duty to maintain its roads is statutory; Wethersfield v. National Fire Ins. Co., 145 Conn. 368, 371, 143 A.2d 454 (1958); but that the statute, General Statutes § 13a-99, only requires the town to maintain the road in a “reasonably safe condition for public travel.” Stamford Dock & Realty Corporation v. Stamford, 124 Conn. 341, 344, 200 A. 343 (1938). The duty of maintaining a road in a reasonably safe condition depends on numerous factors, including the extent and nature of the public travel. Howe v. Ridgefield, 50 Conn. 592, 596 (1883); see Albright v. MacDonald, 121 Conn. 88, 94, 183 A. 389 (1936). It does not require the town to maintain, improve or reconstruct a road in order to accommodate a proposed sub*162division, but rather the obligation is to provide safe travel on public roads based upon the above considerations. Cf. Luf v. Southbury, 188 Conn. 336, 347-48, 449 A.2d 1001 (1982).
Requiring a local government, at its own expense, to improve a road because an adjoining property owner wishes to subdivide his or her land could result in an onerous financial burden on rural towns. Some of these unimproved town roads are merely the width of a cart or foot path. Furthermore, this burden could encourage towns to abandon these roads; General Statutes § 13a-49; which would extinguish the right of the public to cross over them. General Statutes § 13a-55; Luf v. Southbury, supra, 344. Yet, many times these roads, although not able to accommodate vehicular traffic, can serve important public recreational purposes.
Moreover, a property owner is not without a remedy if a town refuses to improve a public road or seeks to extract unreasonable considerations to do so. Pursuant to General Statutes § 13a-103, six or more citizens may apply to the Superior Court to compel necessary improvements, and a town may be ordered to improve a road if it is found that public convenience so requires. Goodspeed’s Appeal, 75 Conn. 271, 274, 53 A. 728 (1902); see Luf v. Southbury, supra, 348. The statute provides, however, that the benefits derived from the improvements of the road be assessed against the parties that are benefited. General Statutes § 13a-103. Any rule which would require a town to improve a road merely because an abutting property owner wishes to subdivide his or her property, which could involve the improvement of several miles of road to accommodate a small subdivision situated in the middle of the woods, without taking into consideration the overall public convenience and ignoring the safety of the persons who will eventually occupy the subdivision, *163tips the balance between the rights of the property owner and the public which the legislature sought to achieve.
I respectfully dissent.

 See footnote 2 of the majority opinion for the full text of this section of the Chester subdivision regulations.


 The majority found it unnecessary to decide this issue which had its genesis in Pope v. Planning & Zoning Commission, 5 Conn. Law Trib. No. 49, p. 16 (Judicial District of Middlesex, No. 8239) (1979).